DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 5-16 and 18 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-3, 5-16 and 18 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a bias signal line on a side of the transparent electrode away from the photoelectric conversion layer, wherein the bias signal line is electrically connected with the transparent electrode, and the second electrode is electrically connected with the bias signal line, the orthographic projection of the second electrode on the base substrate is partially overlapped with an orthographic projection of the bias signal line on the base substrate and is partially not overlapped the orthographic projection of the bias signal line on the base substrate.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al. (Patent No. US 7,847,326 B2) discloses that the reflecting gate is further configured to receive a bias signal to control an extent of a depletion region of the photodiode.
Hanson (Patent No. US 5,512,748) discloses forming a bias signal representing the total radiance of the scene from the photodiodes on the surface of the substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878